Citation Nr: 0033732	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-01 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1974 to 
February 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that determination, the RO denied 
the claim of service connection for post-traumatic stress 
disorder (PTSD). During the pendency of the appeal, the 
appellant relocated to an area served by the Phoenix, Arizona 
RO.  

REMAND

When the appellant filed her claim in November 1997, 
regulations in effect required her to submit competent 
evidence of a well-grounded, or plausible, claim before 
VA had a duty to assist her in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991). 

Recently, though, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), eliminating the requirement of submitting 
evidence of a well-grounded claim and extensively revising 
VA's duty to assist the appellant in this claim.  It is not 
clear that further assistance by the VA to the appellant 
pursuant to this enactment would be unproductive.  The case 
is REMANDED for the following development:

1.  The RO should obtain any records 
prepared by the appellant's physician 
and/or a PTSD expert as discussed in 
March and May 2000 statements.  All 
development accomplished must be 
documented in the claims file.  

2.  Additionally, the RO should ensure 
that the record is fully developed prior 
to adjudication in accordance with the 
revised obligations set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as well as the special 
developmental requirements inherent in 
PTSD claims involving allegations of 
personal assault.  See Patton v. West, 
12 Vet. App. 272 (1999); VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III,  5.14 
(Feb. 20. 1996).  See also YR v. West, 11 
Vet. App. 393 (1998) ( 5.14 is a 
substantive rule and the equivalent of a 
VA regulation).  All development 
attempted should be documented in the 
claims file and all applicable records 
obtained should be associated with the 
claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



